DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 20-34, 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “at least one damping element through which the actuating unit extends”.  The actuating unit (106) comprises an actuating element (120) and an actuating member (124), neither of which passes through the damping element (132).  The original disclosure does not provide support for these limitations.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 20-34, 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “at least one damping element through which the actuating unit extends”.  The actuating unit (106) comprises an actuating element (120) and an actuating member (124), neither of which passes through, or is capable of passing through, damping element (132).  The only component that passes through the damping element (132) is the force input member (128).  It is unclear what the claim requires.
Claim 34 recites “An assembly for a vehicle brake system of the vehicle, comprising: the brake booster as claimed in claim 20; the brake cylinder as claimed in claim 20; and at least one brake circuit fluidly connected to the brake cylinder”.  The applicant’s repetitive antecedent basis for different limitations makes it unclear if the claim requires all of the limitations of antecedent claim 20.  The Examiner suggests changing “the brake cylinder as claimed in claim 20” to -- the brake cylinder--.
Claim 36 recites “A damping element” (Line 1) and “the at least one damping element” (Line 8, among others).  These terms are incongruous, making it unclear how many damping elements are required.  The Examiner suggests amending the claim preamble from “A damping element” to –At least one damping element--.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 20, 22-25, 27, 34, 35, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollert et al (US 2011/0297493).
As per claim 20, Vollert et al discloses an electromechanical brake booster (Title) for a vehicle ([0001]), comprising: 
an actuating unit (6, 3), which can be coupled to a brake cylinder ([0024]), wherein the actuating unit has at least one actuating element (6), which can be coupled to an electric motor (14) by means of a gear mechanism (15), and at least one actuating member (3, 8), which can be coupled to a force input member (5); 
at least one housing (9), in which at least a section of the actuating unit is accommodated; and 
at least one damping element (13) through which the actuating unit extends, which is arranged between the at least one housing and the at least one actuating element, wherein the at least one damping element is arranged between the at least one housing and the at least one actuating element in the direction of a longitudinal axis of the brake booster for preventing contact between the at least one actuating element and the at least one housing (13, Fig. 1).
As per claim 22, Vollert et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element has a damping section (Center of element 13) and a fastening section (Ends of element 13), which holds the at least one damping element on the at least one housing. 
As per claim 23, Vollert et al discloses the brake booster as claimed in claim 22, wherein the fastening section is designed to be latched to the at least one housing (13). 
As per claim 24, Vollert et al discloses the brake booster as claimed in claim 22, wherein the damping section is of disk-shaped design (13; [0030]). 
As per claim 25, Vollert et al discloses the brake booster as claimed in claim 22, wherein the damping section is produced from a flexible material (13, 8; [0030]). 
As per claim 27, Vollert et al discloses the brake booster as claimed in claim 20, wherein the actuating unit has at least one positioning element ([0026]), wherein the at least one positioning element holds the force input member in an assembly position (5; [0026]). 
As per claim 34, Vollert et al discloses an assembly (Title) for a vehicle brake system ([0001]) of the vehicle, comprising:
the brake booster (Title) as claimed in claim 20; 
the brake cylinder ([0024]) as claimed in claim 20; and 
at least one brake circuit ([0024]) fluidly connected to the brake cylinder. 
As per claim 37, Vollert et al discloses the brake booster as claimed in claim 20, wherein the at least one damping element is arranged between the at least one housing and a surface of the at least one actuating element extending substantially perpendicularly to the longitudinal axis of the brake booster (13, 8, 3).
As per claim 38, Vollert et al discloses the brake booster as claimed in claim 20, wherein the fastening section is tubular (13) and the damping section is annular (13) and extends outward from the fastening section.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollert et al (US 2011/0297493) in view of Schmitt (US 2014/0046502).
As per claim 26, Vollert et al discloses the brake booster as claimed in claim 22, but does not disclose wherein the damping section and the fastening section are produced from different materials. 
Schmitt discloses a composite spring wherein the damping section and the fastening section are produced from different materials (2, 3, 4; [0029]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the springs of Vollert et al by using composite springs as taught by Schmitt in order to detect the applied force (Schmitt: [0006]).
12.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama et al (US 2015/0001921) in view of Zhang (US 2016/0272184).
As per claim 36, Murayama et al discloses a damping element (35, 36) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (35, 36, Fig. 9) in a direction of a longitudinal axis of the actuating unit, wherein the at least one damping element has a damping section (36) and a fastening section (35) extending therefrom, which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (35) engaging the at least one housing, 
the damping section being annular (36) and the fastening section being tubular (35) and extending to a single longitudinal side of the damping section but does not disclose wherein the damping section and the fastening section are produced from different materials.
Zhang discloses a brake booster wherein the damping section and the fastening section including the radially extended noses may be produced from different materials ([0037], [0039]).  Although Zhang does not disclose wherein the damping section and the fastening section including the radially extended noses are produced from different materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring and spring retainer of Murayama et al by forming the spring retainer from plastic or rubber and the spring from metal as taught by Zhang in order to provide a strong, quiet rod support as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).
13.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odaira et al (US 2016/0016569) in view of Zhang (US 2016/0272184).
As per claim 36, Odaira et al discloses a damping element (50, 51, 52; Alternate: 65, 68) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (50, 51, 52; Alternate: 65, 68) in a direction of a longitudinal axis of the actuating unit, wherein the at least one damping element has a damping section (50, 52; Alternate: 65) and a fastening section (51; Alternate: 68) extending therefrom, which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (51; Alternate: 68) engaging the at least one housing, 
the damping section being annular (50, 52; Alternate: 65) and the fastening section being tubular (51; Alternate: 68) and extending to a single longitudinal side of the damping section,
but does not disclose wherein the damping section and the fastening section including the radially extended noses are produced from different materials.
Zhang discloses a brake booster wherein the damping section and the fastening section including the radially extended noses may be produced from different materials ([0037], [0039]).  Although Zhang does not disclose wherein the damping section and the fastening section are produced from different materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Odaira et al by forming the guide member from metal and the sliding member from plastic or rubber as taught by Zhang in order to provide a strong, quiet rod support as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).
14.	Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US 2008/0086966).
As per claim 36, Stevens et al discloses a damping element (12) for an electromechanical brake booster, wherein the electromechanical brake booster comprises an actuating unit, which can be coupled to a brake cylinder and has at least one actuating element, which can be coupled to an electric motor by means of a gear mechanism, and at least one actuating member, which can be coupled to a force input member, and comprises at least one housing, in which at least a section of the actuating unit is accommodated, 
wherein the at least one damping element is designed to be arranged between the at least one housing and the at least one actuating element (12, Fig. 1) in a direction of a longitudinal axis of the actuating unit, wherein the at least one damping element has a damping section (14) and a fastening section (16, 20) extending therefrom, which holds the at least one damping element on the at least one housing, and wherein 
the fastening section is designed to be latched to the at least one housing with radially extending noses (16) engaging the at least one housing,
the damping section being annular (14) and the fastening section being tubular (16, 20) and extending to a single longitudinal side of the damping section.  Although Stevens et al does not disclose wherein the damping section and the fastening section including the radially extended noses are produced from different materials, they do disclose forming the damping member from rubber or thermoplastic ([0050]) and an alternate embodiment wherein an internal component is formed from a rigid metal or plastic material ([0066]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dampening member of Stevens et al by forming the dampening member from rubber and the reinforcing washer from metal in order to provide reinforced damping as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).

    PNG
    media_image1.png
    510
    452
    media_image1.png
    Greyscale

Response to Arguments
15.	Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claim 34, the applicant argues that:

“Claims 31, 32, 34, and 35 are rejected under 35 U.S.C. §112(b) as being indefinite in that claims 31, 32, 34, and 35 have antecedent basis issues and/or are unclear. Claim 35 has been canceled and, thus, this rejection of claim 35 is moot. Claims 31, 32, and 34 have been amended to correct antecedent basis issues and more clearly and definitively recite the invention and, thus, amended claims 31, 32, and 34 are clear and definite. Accordingly, it is respectfully submitted that the rejection of claims 31, 32, 34, and 35 under 35 U.S.C. §112 has been overcome” (Page 8).

Claim 34 remains indefinite because of multiple claim dependences that make it unclear what the claim requires.
Regarding the rejection of claim 20 under Vollert et al (US 2011/0297493), the applicant argues that:
“The Examiner contends that the elements 8, 13 of Vollert constitute the at least one damping element recited in claim 20 (Office Action page 4). Amended claim 20, however, recites that the actuating unit extends through the damping element. As clearly seen from Fig. 1 of Vollert, no structure extends through the elements 8, 13. Rather, the output element 6 is positioned on one side of the elements 8, 13 and the booster body 9 and piston rod 3 are positioned on the other side. That said, Vollert does not teach or suggest at least one damping element through which an actuating unit extends, as recited in amended claim 20. Accordingly, it is respectfully submitted that amended claim 20 is patentable over Vollert” (Page 10).

The actuating member of Vollert et al now includes the piston rod (3) and transmission element (8).  The transmission element (8) extends through the damping element (13).  A consequence of this new interpretation is that the prior art rejection of claim 21 is withdrawn.
Regarding the rejection of claim 36 under Murayama et al (US 2015/0001921) and Zhang (US 2016/0272184), the applicant argues that:
“As clearly shown in Fig. 9 of Murayama, the spring retainer 35 and spring 36 are separate components - neither extends from one another. Regardless, the spring retainer 35 extends to both sides of the spring 36 and, thus, the spring retainer does not extend to a single longitudinal side of the spring. That said, Murayama does not teach or suggest the damping element recited in amended claim 36” (Page 14, ¶1).

The limitations “wherein the at least one damping element has a damping section and a fastening section extending therefrom” do not require the damping element and fastening section to be monolithically formed with one another as argued.  The inventive damping section and fastening sections are not monolithically formed.
The applicant argues that:
“Furthermore, the Examiner acknowledges that Murayama does not teach or suggest a damping element having damping and fastening sections produced from different materials but contends Zhang cures this deficiency of Murayama (Office Action page 11, relying on Paragraphs 37 and 39 of Zhang). In Zhang, a valve body glider 4 includes a flange secured to a housing 4 and a central passage for receiving and guiding an axially moving valve body 6 (Fig. 1 ). The valve body glider 4 is a unitary structure that can be formed from metal, rubber or plastic material (Paragraph 39 - emphasis added). There is no indication, however, that multiple materials can be used to form the valve body glider 4. This is evidenced by the homogenous cross-hatching for the valve body glider 4 in Fig. 1 of Zhang. In other words, there is no indication in Zhang that combinations of the materials listed can be used for forming different portions of the valve body glider 4” (Page 14, ¶2-3).

The proposed modification is the form the spring retainer and spring of Murayama et al from different materials for improved damping as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).  Zhang is relied upon to teach the types of materials that may be used for this purpose.
The applicant argues that:
“The Examiner nevertheless asserts it would be obvious to form the spring retainer 35 and spring 36 of Murayama from different materials based on Zhang. As noted, however, the spring 36 of Murayama does not extend from the spring retainer 35 and, thus, such a modification would not cure this deficiency of Murayama. For these reasons, it is respectfully submitted that amended claim 36 is patentable over the combination of Murayama and Zhang” (Page 14, ¶4).

The claim does not require the damping element and fastening section to be monolithically formed with one another as argued.
Regarding the rejection of claim 36 under Odaira et al (US 2016/0016569) and Zhang (US 2016/0272184), the applicant argues that:
“The Examiner contends the components 50, 51, 52 of the unit 49 constitute the damping element recited in claim 36 (Office Action page 12). Neither the sliding members 50 nor the spring members 52, however, is annular (see Fig. 2). Furthermore, the guide 51 positioned within the unit 49 and encircling the sliding members 50 and spring members 52 does not extend to a single longitudinal side of the members 50 and/or 52” (Page 16, ¶1).

The damping element, which includes annular guide member (51) along with springs (52) and sliding members (50), is annular.  Only one of the components must be annular for the group the be annular.  The limitation “the damping section being annular and the fastening section being tubular and extending to a single longitudinal side of the damping section” requires the presence of the fastening section on at least one side of the damping section.  It does not require the fastening section to be completely absent on one side of the damping section as argued.
The applicant argues that:
“Furthermore, the members 50, 52 are separate components that move relative to one another and relative to the guide 51 - none of the components 50-52 extends from the other. Consequently, Odaira does not teach or suggest the fastening and damping sections recited in amended claim 36” (Page 16, ¶2).

The limitations “wherein the at least one damping element has a damping section and a fastening section extending therefrom” do not require the damping element and fastening section to be monolithically formed with one another as argued.  The inventive damping section and fastening sections are not monolithically formed.
The applicant argues that:
“Additionally, the force applying unit 49 is mounted to the rear end of the cylindrical portion 7 of the housing 3 (Paragraph 32). To this end, Odaira states that the housing 3 is used as the housing for the unit 49 but the unit 49 could alternatively be formed as a separate body from the housing 3 and fixed thereto (Paragraph 32). There is no indication, however, that in either construction the support member 53 or any other structure of the unit 49 includes radially extending noses that latch onto the housing 3” (Page 16, ¶3) and “The Examiner contends that guide 51 is capable of being latched to the housing 3 as it is attached to the housing and has radially protruding portions. The guide 51, however, is completely enclosed by the support member 53 (Figs. 2 and 3A). The guide 51 is therefore incapable of latching to the housing 3 and, thus, not designed to be latched to the housing by engaging the housing. Consequently, Odaira does not teach or suggest a damping element having a fastening section designed to be latched to at least one housing with radially extending noses engaging the at least one housing, as recited in amended claim 36” (Page 16, ¶4).

The limitations “the fastening section is designed to be latched to the at least one housing with radially extending noses engaging the at least one housing,” only requires the ability of the damping element to be latched to housing.  The housing is not required and the limitation “engaging” does not require direct contact, only a functional interaction.  The claim limitation “designed to be latched” does not positively require a particular shape or physical interaction.  The applicant’s arguments are far narrower than the claims.  Guide member (51) is capable of being latched to housing (3) by way of floating support member (53). 
The applicant argues that:
“Zhang does not cure the deficiencies of Odaira. In particular, the material selection relied upon in Zhang does not change the fact that the members 50, 52 in Murayama do not extend from one another, the guide 51 extends to both sides of the members 50, 52, and that the guide is incapable of latching onto/engaging the housing 3” (Page 16, ¶5).

Zhang is not relied upon to teach the latching-related claim limitations.
The applicant argues that:
“With this in mind, in Zhang, as noted, the valve body glider 4 is a unitary structure that can be formed from metal, rubber or plastic material (Paragraph 39). There is no indication that multiple materials can be used to form the valve body glider 4. That said, one having ordinary skill in the art would not form the members 50, 52 of Murayama from different materials based on the teachings of Zhang. For these reasons, it is respectfully submitted that amended claim 36 is patentable over the combination of Odaira and Zhang” (Page 17, ¶1).

The proposed modification is the form the guide member and sliding member of Odaira et al from different materials for improved damping as there are a finite number of material choices provided having a reasonable expectation of success (See MPEP 2143(I)(E)).  Zhang is relied upon to teach the types of materials that may be used for this purpose.
Regarding the rejection of claim 36 under Stevens et al (US 2008/0086966), the applicant argues that:
“With this in mind, the washer 20 is positioned entirely within the head 17 of the member 12 engaging the support member 1. In other words, the head 17 - not the washer 20 - extends radially to secure the member 12 to the support member 1. The washer 20 therefore does not constitute radially extending noses engaging a housing” (Page 18).

The limitations “the fastening section is designed to be latched to the at least one housing with radially extending noses engaging the at least one housing,” only requires the ability of the damping element to be latched to housing.  The housing is not required and the limitation “engaging” does not require direct contact, only a functional interaction.  The claim limitation “designed to be latched” does not positively require a particular shape or physical interaction.  The applicant’s arguments are far narrower than the claims.  Even assuming an overly narrow interpretation requiring direct contact with a housing, the combination of the second portion (16) and the washer (20) forms the fastening section.  Only one of these parts must touch the housing (1) and the second portion (16) does this.
The applicant argues that:
“The said, forming the washer 20 and member 12 from different materials is not equivalent to forming the head 17 and first portion 14 from different materials” (Page 18).

The proposed modification is forming the washer from a different material than the rest of the damping member.  The combination of the second portion (16) and the washer (20) forms the fastening section and consequently, the fastening section would have a different material composition than the damping section.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657